                      RESET FORM

          AO450
         AO  450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Alabama
                  EDMOND HUDMOND SMITH, IV

                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                           V.                                      CASE NUMBER:      CV 119-223

                  SAINT PAUL TRAVELERS COMPANY, INC., et al.

                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of this Court entered on August 26, 2019, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore,

                    the Court DISMISSES this case without prejudice, and CLOSES this civil action.




   Judge Approval?




            August 26, 2019                                                      CHARLES(R.(DIARD,(JR.(
                                                                                 Scott L. Poff
           Date                                                                  Clerk


                                                                                  Tammy Thornton
                                                                                 (By) Deputy Clerk
GAS Rev 10/1/03
                                                                             !
